Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 11-15.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 7/1/2022 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-2, 4-10 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a savoury concentrate comprising: a) at least 30 wt.%, by weight of the concentrate, of an oil phase comprising liquid oil; b) 3-30 wt.%, by weight of the concentrate, of an edible salt selected from sodium chloride, potassium chloride and combinations thereof, c) 1-50 wt.%, by weight of the concentrate, of savoury taste giving ingredients selected from glutamate, 5’-ribonucleotides, sucrose, glucose, fructose, lactic acid, citric acid and combinations thereof; d) 0-10 wt.%, by weight of the concentrate, of water; and e) particulate anhydrous non-defibrillated cell wall material from plant tissue selected from parenchymal plant tissue, stem tissue of monocotyledon plants and combinations thereof, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 µm and 500 µm; wherein the particulate anhydrous non-defibrillated cell wall material is dispersed in the oil phase in a concentration of 0.05 to 15 wt.%, by weight of the liquid oil; and wherein the savoury concentrate has a total structuring capacity (TSC) in the range of 2-15: TSC = N20 + Acwm * Ccwm wherein: Acwm is defined as the oil structuring capacity of the particulate anhydrous non- defibrillated cell wall material, Acwm equaling 4 in case the particulate anhydrous non- defibrillated cell wall material originates from stem tissue of monocotyledon plants, and Acwm equaling 0.6 if the particulate cell wall material originates from parenchymal plant tissue; Ccwm is defined as concentration (in wt.%) of the particulate anhydrous non- defibrillated cell wall material by weight of the liquid oil.
The closest prior art of Inoue (WO 2015/091220) teaches a concentrate, however, fails to expressly disclose the claimed concentrate including wherein the savoury concentrate has a total structuring capacity (TSC) in the range of 2-15: TSC = N20 + Acwm * Ccwm wherein: Acwm is defined as the oil structuring capacity of the particulate anhydrous non- defibrillated cell wall material, Acwm equaling 4 in case the particulate anhydrous non- defibrillated cell wall material originates from stem tissue of monocotyledon plants, and Acwm equaling 0.6 if the particulate cell wall material originates from parenchymal plant tissue; Ccwm is defined as concentration (in wt.%) of the particulate anhydrous non- defibrillated cell wall material by weight of the liquid oil.
The secondary references of record do not teach or suggest the combined limitations not taught by Inoue (WO 2015/091220).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 7, 2022